Determination of respondent, Police Commissioner, unanimously modified, on the facts and in the exercise of discretion, by reducing the punishment imposed from dismissal to suspension for a period of five days. As so modified, the determination is confirmed, without costs and without disbursements. Under the circumstances disclosed in the record, the punishment imposed was excessive. (Matter of Bovino v. Scott, 27 A D 2d 912, mod. 22 N Y 2d 214.) Concur—Capozzoli, J. P., Markewich, Nunez and Steuer, JJ.